Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cyrulnik, J.), imposed March 5, 2014, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, the record of the plea proceeding demonstrates that he received an explanation of the nature of the right to appeal and the consequences of waiving that right (see People v Romero-Flores, 128 AD3d 1102, 1102 [2015]; People v McRae, 123 AD3d 848, 848-849 [2014]; People v Brown, 122 AD3d 133, 144 [2014]). On the record presented, we conclude that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see generally People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 735 [1998]). Accordingly, the defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Hardy, 120 AD3d 1358, 1358 [2014]; People v Arteev, 120 AD3d 1255, 1255 [2014]; People v Alexander, 104 AD3d 862, 862 [2013]).
Eng, P.J., Dillon, Sgroi, Miller and Brathwaite Nelson, JJ., concur.